Title: To George Washington from Major General Nathanael Greene, 8 February 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir,
            Morris Town Feb. 8th 1780.
          
          Inclosed is a return (as exact as I have been able to obtain) of the Artificers enlisted for three years or during the War, who belong to the eleven Companies ordered to be incorporated by the Resolution of Congress of the 12th of November last.
          The number is far short of what are absolutely necessary to

do the duty of the Army. I think it would be of public advantage to have the companies filled up and compleated agreeable to the plan of establishment proposed to your Excellency. For the want of a greater number enlisted for a length of time, many are employed at Posts by daily or monthly hire, upon much greater pay than they could be had for, were they engaged for the war. There is not only the inconvenience of additional wages, but the men cannot be had when most wanted, & will often take advantage of the public necessity to raise their pay or leave the service in distress.
          Your Excellency I trust will see the necessity of compleating this business as soon as possible, in order to give quiet and content to the Officers and men of the Corps, as well as for the interest of the service.
          You are now furnished with a return of the Officers and privates, the Rank of the first, and the number of the last. There is no further information in my power to give, that I concieve will be necessary to enable your Excellency to decide on the business. I am with great respect Your Excellency’s Most Obedt Humble Servt
          
            Nath. Greene Q.M.G.
          
        